Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
Response to Arguments
Applicant’s Arguments/Remarks filed 5/9/2022 and 4/7/2022 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 5, that: Regarding claim 1, the patent application to Starkweather discloses side UV sources 122a that are extended longitudinally. These UV sources are not extended along the width of the housing and do not have a substantially equal to a width of the housing. There are no UV sources front and back UV sources that are located below a bin support surface that extend widthwise in Starkweather nor in Schmitz.
The front and back UV radiators as claimed are located to radiate UV light onto adjacent front or back bin end walls, and up into concave portions of the bin end walls.
A portion of Figure 1i of Starkweather is reproduced below. It is clear from this view that the lowest UV radiator 122a is still extended longitudinally and does not have a length equal to the width of its housing.

In response to item(s) 2 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. 
Starkweather et al. (US 20170340760 A1) discloses a chamber [0028] with interior walls (front, back, left and right sides, and bottom) [0028] that have adjustable direction/angle reflective units [0029] that include UV energy sources [0028-0029] [0030-0031] (reference’s claims 1, 4, and 6).  Starkweather discloses a bottom wall reflective unit (120d) (which contains UV energy sources (122d), per [0028-0029] [0030-0031] (reference’s claims 1, 4, and 6)).  Starkweather discloses that the UV energy sources can be in any location, orientation, configuration, size and number.. and line of sight to facilitate efficient disinfection [0031].  Therefore, Starkweather’s UV energy sources can be “a length equal to the width of its housing” [0031].  Starkweather’s UV energy sources can be below anything (i.e. a belt/conveyor [0037]) inside of the chamber, per [0028-0031] and [0037].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Starkweather et al. (US 20170340760 A1) in view of Schmitz (US 9648861 B2).
Regarding claim 1, Starkweather discloses an apparatus for sterilizing airport security scanner bins (figs. 1a-1i) (abstract Note disinfection of equipment), comprising;
a housing (100) having a housing bottom bin support, wherein the housing bottom bin support comprises a conveyor [0037] having a bin-supporting surface (of conveyor belt, [0037]), housing sidewalls, and a housing top wall, the housing having an open front housing end and 
the apparatus including a top UV radiator (122), and side UV radiators (122) within the housing (100), and front and back UV radiators (122) (reference’s claims 1, 4, and 6) [0030] [0028-0031]; 
the housing and the open front housing ends sized to allow an airport security scanner bin (abstract) [0037] to pass through the housing [0037] and inside the housing be radiated with UV light on a top, bottom, front wall, back wall and sidewalls of the bin (reference’s claims 1, 4, and 6) [0030] [0028-0031];       
wherein the front UV radiator (122) is located adjacent the open front housing end [0031] [0028-0031] and the back UV radiator (122) is located adjacent to the open back housing end [0031] [0028-0031] and the front and back UV radiators (122) are located below the bin-supporting surface [0037] [0031], and the front UV radiator (122) is inclined [0029] to radiate UV light onto a back bin end wall, and up into a concave portion of the back bin end wall and the back UV radiator (122) is inclined [0029] to radiate UV light onto a front bin end wall [0029], and up into a concave portion of the front bin end wall [0029],  the front UV radiator (122) extended along a width [0031] of the housing and the back UV radiator (122) extended along the width [0031] of the housing, the front UV radiator (122) and the back UV radiator (122) having respective lengths [0031] substantially equal to the width of the housing; and  
wherein the side UV radiators (122) are extended along a length [0031] of the housing and comprise UVC LED arrays [0030] and are each inclined [0029] to radiate UV light onto a respective facing bin sidewall and up into concave portions of each respective facing bin sidewall [0029] [0037] 
(figs. 1a-1i); 
[0028-0031] [0037] 
 (reference’s claims 1, 4, and 6, Note each reflective unit has an energy source and each wall (front, back, both sides, top and bottom) has a reflective unit); 
[0030 Note energy sources configured to emit ultraviolet (UV) light);
[0031 Note energy sources disposed in any location, orientation, configuration, size and number.. and line of sight to facilitate efficient disinfection; Note this is inclusive/makes obvious inclined sources that extend a/the width of the housing and that are below the irradiated object/equipment/bin]; 
(abstract Note disinfection of equipment is inclusive of airport security scanner bins) [0028] [0030-0032] [0037] [0039].
     	But Starkweather fails to disclose the an open back housing end.
    	Schmitz, however, discloses a UV sterilization device (abstract) with a conveyor (figs. 1-6, 6) that feeds items/objects through a housing (2) at the housing’s open front (4) and open back ends (22) and that uses UV irradiation (26, 28, 58) (col. 3, lines 20-60) for sterilizing inside an item’s crevices/concave portions/surfaces (abstract). 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Starkweather, with a housing with an open front and back for items to pass therethrough, as taught by Schmitz, to use as a substitution of one known housing configuration for another (i.e. a housing with an open back/rear side) to obtain predictable sterilization and item passthrough/loading and unloading results.

     	Regarding claim 2, Starkweather discloses that the housing (100) bottom bin (abstract) support comprises a conveyor [0037]
(abstract Note disinfection of equipment is inclusive of airport security scanner bins) [0028-0031] [0037].
Regarding claim 3, Starkweather discloses that the front UV radiator (122) [0030] is located adjacent the open front housing end and the back UV radiator is located adjacent to the open back housing end (figs. 1a-1i, see locations of energy sources 122a-122d)
(reference’s claims 1, 4, and 6, Note each reflective unit has an energy source and each wall (front, back, both sides, top and bottom) has a reflective unit); 
 	[0028-0032] [0037] [0039].

Moreover, regarding claims 4, Schmitz discloses a item/bin stacking table (figs. 1-6; 50) for receiving items/bins from the open back housing end (22) (abstract Note an item is inclusive of a bin).; and is obvious for the reasons discussed supra with reference to claim 1 and/or 12, see previous.

     	Regarding claims 5, Starkweather discloses that the side UV radiators comprise UVC LED arrays (abstract) [0008] [0030].
     	Regarding claims 6, Starkweather discloses that the top UV radiator (122) comprises a UVC LED array (abstract) [0008] [0030-0031] (reference’s claims 1, 4, and 6).
     	Regarding claims 7, Starkweather discloses that the front and back UV radiators (122) comprise UVC LED arrays (abstract) [0008] [0030-0031] (reference’s claims 1, 4, and 6) [0031].
     	Regarding claims 8, Starkweather discloses that the side UV radiators (122) comprise UVC LED arrays (122) (abstract) [0008] [0030-0031] [0041] having a length substantially equal to a length [0031] of the housing (100) (reference’s claims 1, 4, and 6) [0028-0031].
     	Regarding claims 9, Starkweather discloses that the top UV radiator (122) comprises a UVC LED array (abstract) [0008] [0030]  [0041] having a length substantially equal to a length [0031] of the housing (100) (reference’s claims 1, 4, and 6) [0028-0031]. 
     	Regarding claims 10, Starkweather discloses that the front and back UV radiators (122) comprise UVC LED arrays [0030] (abstract) [0008] [0041] [0031] (reference’s claims 1, 4, and 6).
 
2.	Claim 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Starkweather et al. (US 20170340760 A1) in view of Schmitz (US 9648861 B2); hereinafter “the combined references”, as applied to claim 1 above, and further in light of Freue et al. (US 9125957 B2).
Regarding claim 11, Starkweather discloses 
But the combined references fail to disclose a bin sensor for sensing that a bin is in position within the housing to turn on the UV radiators for a pre-selected period of time.
Freue, however, discloses a UV handheld device (abstract) (inclusive of bins) sterilizer conveyor system (abstract) that has a handheld device/bin sensor (138) for sensing that a bin is in position within the housing to turn on the UV radiators for a pre-selected period of time (col. 7, lines 30-45).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with a bin sensor for sensing that a bin is in position within the housing to turn on the UV radiators for a pre-selected period of time, as taught by Freue, to for the use of known UV light activation mechanism/technique to improve similar UV sterilization devices in the same way 9i.e., to automate the activation of the UV source based upon a target’s presence to improve efficiency, UV source lifetime and reduce energy expenditures).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881